Case 2:20-cv-00012-JRS-MJD Document 74-1 Filed 07/19/21 Page 1 of 1 PagelD #: 794

Declaration of Martin S. Gottesfeld
I hereby declare as follows pursuant to 28 U.S.C. § 1746(1):

1. I am Martin S. Gottesfeld, petitioner in Gottesfeld v. Lammer, 2:20-
ev-00012-JRS-MJD (S.D. Ind.) (hereinafter the:"case").

2. Since my last motion for an extension I have spent nearly every waking
moment outside of my cell in tha law library composing my motion for bail |.»
pending appeal, on which I. am still working. See, generally, United States v.
eet bela No. 18-1669 (1st Cir.), appeal taken 420m 16-cr-10305-NMG (D.
Mass.).

3. If successful my appeal likely would render this case moot. See
Declaration of Martin S. Gottesfeld, Exh. 1 to my previous motion for an
extension.

4. If unsuccessful then I will continue my efforts to retain counsel for
this case. Id.

5. Upon cursory inspection of recent First Circuit rulings, the apparent
median time for a decision following oral argument is three (3) months.

6. My oral arguments were June 8, 2021, so my apparent median time for an
appellate decision is September 8, 2021.

I declare that the foregoing is true and correct under the penalty of
perjury under the laws of The United States. Executed Wednesday, July 14,
2021.

by:
Martin S. Gottesfeld

- Page 1 of 1 -
- Page 3 of 3 -

 

 
